PER CURIAM.
This appeal brings for review a decision of the District Court of Appeal, Second District, sustaining Section 193.03, Florida Statutes, F.S.A. against a contention that it is in conflict with Section 10 of Article XII of the Florida Constitution, F.S.A.
The District Court initially passed upon the validity of a State statute and accordingly we have jurisdiction under Section 4(2), Article V, Constitution of Florida. The history, background, questions presented and disposition clearly appear in the opinion of the District Court filed January 28, 1966, appearing at 188 So.2d 337, and it would serve no useful purpose to repeat them here.
The propriety of the decision of the lower court and the District Court of Appeal withholding for the present the issuance of a peremptory writ of mandamus on the ground that the issuance of such at this time “would also create a chaotic condition in the Tax Assessor and Tax Collector’s offices as well as wreak havoc in the entire operation of Hendry County,” was neither assigned as error, briefed, nor argued, and therefore is not reviewed here. In all other respects the opinion of the District Court is adopted as the opinion of this court and the judgment here under review is
Affirmed.
THORNAL, C. J., and THOMAS, ROBERTS, DREW, O’CONNELL, CALDWELL and ERVIN, JJ., concur.